DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicant’s Remarks
	Applicant’s remarks filed 06/09/2022 are acknowledged and have been carefully considered. 

Status of Claims
	Claims 1-8, 10, and 21-31 were previously pending in the application. Claims 9 and 11-20 were previously canceled. 
	As of the claims filed on 06/09/2022, no claims are amended, no claims are newly canceled, and no claims are newly added. No amendments were made to the claims.  
	Claims 3, 10, 23, and 31 are allowable and in independent form, and claims 5-6, 25, and 28 would be allowable if rewritten in independent form including all of the base claims and any intervening claims. 
	Claims 1-8, 10, and 21-31 are currently under examination. 

Claim Objections
Claims 5-6, 25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 7, 8, 27, and 30 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Epel et al. (“A Versatile High Speed 250 MHz Pulse Imager for Biomedical Applications;” Concepts in Magnetic Resonance Part B, Magnetic Resonance Engineering, Vol. 33B (3) 163-176, 2008; hereinafter “Epel”) in view of Eaton et al. (“Spin Lattice Relaxation – Part 1, Solids;” Presentation at Modern EPR Spectroscopy in Retie, Belgium Dec. 1-7, 2002; 1-32; hereinafter “Eaton: Spin Lattice Relaxation”), further in view of Harmer et al. (“Advanced Pulse EPR Methods For The Characterization of Metalloproteins,” High Resolution EPR, Biological Magnetic Resonance; Vol. 28 (2009); hereinafter “Harmer”). 

Regarding claim 1, Epel discloses: 
A method for electron paramagnetic resonance oxygen imaging (EPROI) of a volume of animal tissue in vivo in an animal (“pulse electron paramagnetic resonance (EPR) instrument for imaging of small animals is presented” abst), the method comprising:
placing a reporter molecule in the animal (“19F MRI. Electron Paramagnetic Resonance Imaging (EPRI) provides a fast and non-invasive method for the measurement of pO2 in tissues using a spin probe exogenously administered to the animal” pg. 163 right col. 1st par.);
establishing a static (DC) magnetic field on the volume of animal tissue (“Application of static magnetic field gradients(‘‘gradients’”’) allows the use of multiple EPRI modalities” pg. 164, left col. 1st par.);
(“in phase (T2e) and spin-lattice (T1e) relaxation times of the spin probes.” pg.163 right col. 2nd par; “EPR spectrum can be acquired in a time comparable to theT1e of the spin probe. Most spin probes used for pulse imaging haveT1eof the order a few microseconds.” pg. 164, left col. last par.; “This pulse duration corresponds to a 718Ernst angle for our spin probe withT1e56.2Is” pg. 169 left col. 3rd par); and
generating an EPROI image of oxygen in the animal based on the T1e spin lattice response (“spin-lattice (T1e) relaxation times of the spin probes” see introduction; “the EPR spectrum can be acquired in a time comparable to the T1e of the spin probe. Most spin probes used for pulse imaging have T1e of the order a few microseconds” pg. 2 2nd par.; “The required FIDs were generated by 30 ns pulses with a repetition time of 7 µs. This pulse duration corresponds to a 71° Ernst angle for our spin probe with T1e = 6.2 µs” pg. 7 1st par.; also see Pulse EPR Imager section on pg. 165-166; also see images on pg. 172).
Epel does not teach the specifics of RF pulses being three pulse sequence that elicits an inversion-recovery and EPR based on the inversion-recovery T1e spin lattice relaxation response.
However, in a presentation given in the same field of endeavor, Eaton: Spin Lattice Relaxation teaches: RF pulses being three pulse sequence (“the inverting pulse and the 2-pulse observe sequence” slide 5; [The inverting pulse and the 2-pulse observe sequence combine to produce a three pulse sequence.]) that elicits an inversion-recovery (“an inversion recovery experiment a 180° pulse is used to invert the spin populations” slide 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device disclosed by Epel, by including the three pulse sequence that elicits an inversion-recovery as taught by Eaton: Spin Lattice Relaxation. One of ordinary skill in the art would have been motivated to make this modification because “The hard pulses of the inversion recovery sequence excite essentially all of the spins within a several gauss window. By contrast, the low observe power in a CW-SR experiment excites only a small fraction of the spins, over a narrow field range. Consequently signal-to-noise frequently is better for inversion recovery than for CW-SR” (slide 5). 
	The combination of Epel and Eaton: Spin Lattice Relaxation do not teach EPR based on the inversion-recovery T1e spin lattice relaxation response. 
However, in the same field of endeavor, Harmer teaches electron paramagnetic resonance (EPR) has become a powerful spectroscopic method (pg. 13, 1st par.); Three-pulse sequence and the stimulated echo (see fig. 5b); The three-pulse ESEEM experiment shown in Figure 5b (pg. 24, 1st par. and for details see section 3.2. Two- and Three-Pulse ESEEM); The three-pulse ESEEM experiment has to be performed at several IJ values to avoid misinterpretation of the spectra due to blind-spot artifacts (pg. 24, last par.), and further teaches: 
EPR (“EPR spectroscopy can provide unique information on the electronic and geometric structure” pg. 13) based on the inversion-recovery (“inversion pulse” pg. 41; “first selective m.w. S pulse inverts the polarization of a particular EPR transition (Fig. 15a)” pg. 41) T1e spin lattice relaxation response (“electron and nuclear spin-lattice relaxation and cross-relaxation times, T1e, T1n, and T1x, respectively” pg. 47).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Epel with Three RF pulses as taught by Harmer because it helps to circumvent disadvantage of the fast echo decay in two-pulse ESEEM (pg. 24 1st par. of Harmer) which in turn helps to achieve higher resolution, and therefore, a more accurate estimation of the magnetic parameters (abst of Harmer). Furthermore, “EPR spectroscopy can provide unique information on the electronic and geometric structure” (pg. 13) and “is well suited for structural studies in systems lacking long-range order on length scales that are not easily accessible by other techniques” (pg. 14). Additionally, “pulse EPR methods based on ENDOR and ESEEM effects have been successfully applied to characterize paramagnetic systems containing transition metal ions” (pg. 14). 

Regarding the claim 2, Epel teaches the applying of the RF pulse sequence (see pulse generator in fig. 1) further includes:
wherein the establishing of the static (DC) magnetic field includes generating electron-spin- aligning constant and gradient magnetic fields with a set of static magnetic-field coils (“Application of static magnetic field gradients(“gradients”) allows the use of multiple EPRI modalities” pg. 164 left col; “The imager has a four coil air-core magnet with 4th order field compensation and Ander-son-type X-,Y-, and Z-gradient coils” pg. 165 left col.; “The magnetic field and gradients were con-trolled from another compute” pg. 167 left col last par.; “transmit/receive (T/R) switch capable of interfacing with the reflection type resonators; an optimized design of the pulse arm and DC coupled video amplifiers. Additionally, we constructed a new data acquisition and gradient control system” pg. 165 left col.); and
generating a plurality of pulse sets, wherein the generating of each one of the plurality of pulse sets (see Pulse EPR Imager section on pg. 165-166) includes:
generating a first RF excitation magnetic field pulse having a plurality of RF cycles in a first direction generally orthogonal to the substantially static magnetic field in the volume of animal tissue from a surface of the animal next to the volume of animal tissue (“Mini-Circuits RF amplifier {4}, a Mini-Circuits switch {5}, and a high pass filter {6}. These components allowed us to generate RF pulses” pg. 165-166),
delaying for a first delay time (“The two pulse EPR sequence generated a narrow distinctive “echo” from the circulator. With the increase of delay between pulses this spurious echo intensity decreased with a characteristic decay time of about400 ns.” pg. 166 last par. thru pg. 167, 1st par.),
generating a second RF excitation magnetic field pulse having a plurality of RF cycles in the first direction generally orthogonal to the substantially static magnetic field (Pulse EPR Imager pg. 165-166),
delaying for a second delay time (pg. 166 last par. thru pg. 167, 1st par.),
generating a third RF excitation magnetic field pulse having a plurality of RF cycles in the first direction generally orthogonal to the substantially static magnetic field (Pulse EPR Imager pg. 165-166), and
delaying for a third delay time (pg. 166 last par. thru pg. 167, 1st par.); and
wherein the method further includes:
sensing an RF spin-relaxation signal (“The relaxation parameter that can be directly determined from SPI” pg. 174), and
generating a received electrical signal based on the sensed RF signal (Pulse EPR Imager pg. 165-166),
wherein the first, second and third RF excitation magnetic field pulses are of magnitudes and durations configured to measure T1e spin-lattice relaxation in the volume of tissue (“the methodology of EPRI is considerably different from the conventional MRI due to the five to six orders of magnitude reduction in phase (T2e) and spin-lattice (T1e) relaxation times of the spin probes.” pg. 163 right col. last par.).
Epel does not teach the specifics of RF pulses being three pulse sequence.
However, in a presentation given in the same field of endeavor, Eaton: Spin Lattice Relaxation teaches: RF pulses being three pulse sequence (“the inverting pulse and the 2-pulse observe sequence” slide 5; [The inverting pulse and the 2-pulse observe sequence combine to produce a three pulse sequence.])
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Epel, by including the three pulse sequence that elicits an inversion-recovery as taught by Eaton: Spin Lattice Relaxation. One of ordinary skill in the art would have been motivated to make this modification because the inverting pulse of the inversion recovery provides the first pulse of the three pulse sequence, and the inversion recovery helps provide better signal-to-noise (slide 5). 

Regarding claim 7, Epel teaches digitally signal processing the received electrical signal to generate image data; storing the image data; and displaying the image data (pg. 164, left col. 1st par; pg. 167, right col; pg. 169, left col. 1st par.).

	Regarding claim 8, Epel does not explicitly teach the animal tissue being human tissue in a living human.
However, Epel teaches we apply three-dimensional (3D) pulse EPRI methodologies for in vivo imaging at 250 MHz, frequency low enough for application to human-size animals (pg. 163, right col. 1st par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to apply the methods of the Epel to the human tissue since it is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 27, Epel teaches a method for electron paramagnetic resonance oxygen imaging (EPROI) of a volume of animal tissue in vivo in an animal (“pulse electron paramagnetic resonance (EPR) instrument for imaging of small animals is presented” abst), the method comprising:
placing a reporter molecule in the animal (“19F MRI. Electron Paramagnetic Resonance Imaging (EPRI) provides a fast and non-invasive method for the measurement of pO2in tissues using a spin probe exogenously administered to the animal” pg. 163 right col. 1st par.);
establishing a static (DC) magnetic field on the volume of animal tissue (“Application of static magnetic field gradients(“gradients”) allows the use of multiple EPRI modalities” pg. 164, left col. 1st par.);
establishing of the static (DC) magnetic field includes generating electron-spin- aligning constant and gradient magnetic fields with a set of static magnetic-field coils (“Application of static magnetic field gradients(‘‘gradients’”’) allows the use of multiple EPRI modalities” pg. 164 left col; “The imager has a four coil air-core magnet with 4th order field compensation and Ander-son-type X-,Y-, and Z-gradient coils” pg. 165 left col.; “The magnetic field and gradients were con-trolled from another compute” pg. 167 left col last par.; “transmit/receive (T/R) switch capable of interfacing with the reflection type resonators; an optimized design of the pulse arm and DC coupled video amplifiers. Additionally, we constructed a new data acquisition and gradient control system” pg. 165 left col.); and
transmitting a plurality of pulse sets that elicits a T1e spin-lattice relaxation response from the volume of tissue (“in phase (T2e) and spin-lattice (T1e) relaxation times of the spin probes.” pg.163 right col. 2nd par: “EPR spectrum can be acquired in a time comparable to theT1e of the spin probe. Most spin probes used for pulse imaging haveT1eof the order a few microseconds.” pg. 164, left col. last par.; “This pulse duration corresponds to a 718Ernst angle for our spin probe withT1e56.2Is” pg. 169 left col. 3rd par); and
a first RF excitation magnetic field pulse having a plurality of RF cycles in a first direction generally orthogonal to the substantially static magnetic field in the volume of animal tissue from a surface of the animal next to the volume of animal tissue (“Mini- Circuits RF amplifier {4}, a Mini-Circuits switch {5}, and a high pass filter {6}. These components allowed us to generate RF pulses” pg. 165-166),
a first delay time (“The two pulse EPR sequence generated a narrow distinctive “echo” from the circulator. With the increase of delay between pulses this spurious echo intensity decreased with a characteristic decay time of about400 ns.” pg. 166 last par. thru pg. 167, 1st par.),
a second RF excitation magnetic field pulse having a plurality of RF cycles in the first direction generally orthogonal to the substantially static magnetic field (Pulse EPR Imager pg. 165-166),
a second delay time (pg. 166 last par. thru pg. 167, 1st par.),
a third RF excitation magnetic field pulse having a plurality of RF cycles in the first direction orthogonal to the substantially static magnetic field (Pulse EPR Imager pg. 165-166), and
a third delay time (pg. 166 last par. thru pg. 167, 1st par.);
receiving a set of RF electron paramagnetic resonance signals in the volume of animal tissue to measure Tie spin-lattice relaxation in the volume of tissue (“the methodology of EPRI is considerably different from the conventional MRI due to the five to six orders of magnitude reduction in phase (T2e) and spin-lattice (T1e) relaxation times of the spin probes.” pg. 163 right col. last par.).; and
generating an EPROI image of oxygen in the animal from the set of RF electron paramagnetic resonance signals using the Tie spin-lattice relaxation response (see the EPR images in Figs. 4 and 5 on page 172).
Epel does not teach the specifics of eliciting an inversion-recovery T1e spin-lattice relaxation response, and EPR based on the inversion-recovery T1e spin lattice relaxation response.
However, in a presentation given in the same field of endeavor, Eaton: Spin Lattice Relaxation teaches: eliciting an inversion-recovery (“an inversion recovery experiment a 180° pulse is used to invert the spin populations” slide 5) T1e spin-lattice relaxation response (Title). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device disclosed by Epel, by including the three pulse sequence that elicits an inversion-recovery as taught by Eaton: Spin Lattice Relaxation. One of ordinary skill in the art would have been motivated to make this modification because “The hard pulses of the inversion recovery sequence excite essentially all of the spins within a several gauss window. By contrast, the low observe power in a CW-SR experiment excites only a small fraction of the spins, over a narrow field range. Consequently signal-to-noise frequently is better for inversion recovery than for CW-SR” (slide 5). 
The combination of Epel and Eaton: Spin Lattice Relaxation do not teach EPR based on the inversion-recovery T1e spin lattice relaxation response.
However, in the same field of endeavor, Harmer teaches electron paramagnetic resonance (EPR) has become a powerful spectroscopic method (pg. 13, 1st par.); Three-pulse sequence and the stimulated echo (see fig. 5b); The three-pulse ESEEM experiment shown in Figure 5b (pg. 24, 1st par. and for details see section 3.2. Two- and Three-Pulse ESEEM); The three-pulse ESEEM experiment has to be performed at several IJ values to avoid misinterpretation of the spectra due to blind-spot artifacts (pg. 24, last par.), and further teaches: 
EPR (“EPR spectroscopy can provide unique information on the electronic and geometric structure” pg. 13) based on the inversion-recovery (“inversion pulse” pg. 41; “first selective m.w. S pulse inverts the polarization of a particular EPR transition (Fig. 15a)” pg. 41) T1e spin lattice relaxation response (“electron and nuclear spin-lattice relaxation and cross-relaxation times, T1e, T1n, and T1x, respectively” pg. 47).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Epel with Three RF pulses as taught by Harmer because it helps to circumvent disadvantage of the fast echo decay in two-pulse ESEEM (pg. 24 1st par. of Harmer) which in turn helps to achieve higher resolution, and therefore, a more accurate estimation of the magnetic parameters (abst of Harmer). Furthermore, “EPR spectroscopy can provide unique information on the electronic and geometric structure” (pg. 13) and “is well suited for structural studies in systems lacking long-range order on length scales that are not easily accessible by other techniques” (pg. 14). Additionally, “pulse EPR methods based on ENDOR and ESEEM effects have been successfully applied to characterize paramagnetic systems containing transition metal ions” (pg. 14). 

Regarding claim 30, Epel teaches digitally signal processing the received electrical signal to generate image data; storing the image data; and displaying the image data (pg. 164, left col. 1st par; pg. 167, right col; pg. 169, left col. 1st par.).

Claims 4 and 29 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Epel and Eaton: Spin Lattice Relaxation in view of Harmer as applied to claim 1 above, and further in view of Lorigan et al. (“Temperature-Dependent Pulsed Electron Paramagnetic Resonance Studies of the S2 State Multiline Signal of the Photosynthetic Oxygen- Evolving Complex,” Biochemistry, 1994, 33, 12072-12076).

Regarding claims 4 and 29, Epel teaches all the limitations of the claim except for inversion recovery with electron-spin echo detection (IRESE) sequence.
Additionally, Eaton: Spin Lattice Relaxation teaches inversion recovery in a spin echo sequence (slide 5). 
However, in the same field of endeavor, Lorigan teaches inversion recovery with electron-spin echo detection (IRESE) sequence (pg. 12073, right col. 4th par.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the inversion-recovery pulse sequence taught by Lorigan et al. in the apparatus of Epel which would help to measure electron spin lattice relaxation (T1e).

Claims 21, 22, 24 and 26 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Epel in view of Harmer et al. (“Advanced Pulse EPR Methods For The Characterization of Metalloproteins,” High Resolution EPR, Biological Magnetic Resonance; Vol. 28 (2009); hereinafter “Harmer”) and Tschudin et al. (US Patent No. 5,828,216, Oct. 27, 1998; hereinafter “Tschudin”). 

Regarding the claim 21, Epel teaches a method for electron paramagnetic resonance oxygen imaging (EPROI) of a volume of animal tissue in vivo in an animal (“pulse electron paramagnetic resonance (EPR) instrument for imaging of small animals is presented” abst), the method comprising:
placing a reporter molecule in the animal (“19F MRI. Electron Paramagnetic Resonance Imaging (EPRI) provides a fast and non-invasive method for the measurement of pO2in tissues using a spin probe exogenously administered to the animal” pg. 163 right col. 1st par.);
establishing a static (DC) magnetic field on the volume of animal tissue (“Application of static magnetic field gradients(‘‘gradients’”’) allows the use of multiple EPRI modalities” pg. 164, left col. 1st par.);
transmitting an RF pulse sequence from a set of transmit coils, wherein the transmitted RF pulse sequence generates an excitation magnetic field in the volume of animal tissue and elicits a Tie spin-lattice relaxation response from the volume of tissue (e.g. measuring the T1e of a spin probe which is within the volume of tissue, see page 164, left column, 2nd paragraph; also see page 169, left column, “SPI”; also note that the system is designed to measure oxygen in the tissue, see page 163, 1st paragraph, “INTRODUCTION’);
receiving a set of RF signals from a set of receive coils, wherein the set of receive coils generates a sensed electrical signal in response to a sensed magnetic field in the volume of animal tissue (page 165 left column, 3rd paragraph-page 167, left column, 1st paragraph), and
wherein the set of transmit coils and the set of receive coils are oriented relative to one another such that the sensed electrical signal has little or no component directly due to the excitation magnetic field, and wherein the set of surface receive coils is configured to detect electron paramagnetic resonance signals in the volume of animal tissue (page 165, left column, lines 25-47; also see Fig. 1); and
generating an EPROI image of oxygen in the animal from the electron paramagnetic resonance signals using the T1e response (e.g. PC 1 and PC 2 in Fig. 1; also see Data Processing on page 167).
Epel does not teach the specifics of RF pulses being three pulse sequence; surface coils; and EPR based on the inversion-recovery T1e spin lattice relaxation response.
However, in the same field of endeavor, Harmer teaches electron paramagnetic resonance (EPR) has become a powerful spectroscopic method (pg. 13, 1st par.). Three-pulse sequence and the stimulated echo (see fig. 5b). The three-pulse ESEEM experiment shown in Figure 5b (pg. 24, 1st par. and for details see section 3.2. Two- and Three-Pulse ESEEM). The three-pulse ESEEM experiment has to be performed at several IJ values to avoid misinterpretation of the spectra due to blind-spot artifacts (pg. 24, last par.).
Harmer further teaches: 
EPR (“EPR spectroscopy can provide unique information on the electronic and geometric structure” pg. 13) based on the inversion-recovery (“inversion pulse” pg. 41; “first selective m.w. S pulse inverts the polarization of a particular EPR transition (Fig. 15a)” pg. 41) T1e spin lattice relaxation response (“electron and nuclear spin-lattice relaxation and cross-relaxation times, T1e, T1n, and T1x, respectively” pg. 47).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Epel with Three RF pulses as taught by Harmer because it helps to circumvent disadvantage of the fast echo decay in two-pulse ESEEM (pg. 24 1st par. of Harmer) which in turn helps to achieve higher resolution, and therefore, a more accurate estimation of the magnetic parameters (abst of Harmer). Furthermore, “EPR spectroscopy can provide unique information on the electronic and geometric structure” (pg. 13) and “is well suited for structural studies in systems lacking long-range order on length scales that are not easily accessible by other techniques” (pg. 14). Additionally, “pulse EPR methods based on ENDOR and ESEEM effects have been successfully applied to characterize paramagnetic systems containing transition metal ions” (pg. 14). 
Epel in view of Harmer do not explicitly disclose surface coils. 
However, in the same field of endeavor, Tschudin teaches a pulsed RF electron paramagnetic resonance spectroscopy and imaging system (abstract) wherein surface coils are used for organ specific imaging (column 7, lines 52-54 and lines 57-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use surface coils as taught by Tschudin et al. in the apparatus of Epel in view of Harmer for organ specific imaging. Furthermore, it is noted that although the exact imaging parameters as in claims 5 and 6 are not taught in the references, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 22, Epel teaches the applying of the RF pulse sequence (see pulse generator in fig. 1) further includes:
wherein the establishing of the static (DC) magnetic field includes generating electron-spin- aligning constant and gradient magnetic fields with a set of static magnetic-field coils (“Application of static magnetic field gradients(“gradients”) allows the use of multiple EPRI modalities” pg. 164 left col; “The imager has a four coil air-core magnet with 4th order field compensation and Ander-son-type X-,Y-, and Z-gradient coils” pg. 165 left col.; “The magnetic field and gradients were con-trolled from another compute” pg. 167 left col last par.; “transmit/receive (T/R) switch capable of interfacing with the reflection type resonators; an optimized design of the pulse arm and DC coupled video amplifiers. Additionally, we constructed a new data acquisition and gradient control system” pg. 165 left col.); and
generating a plurality of pulse sets, wherein the generating of each one of the plurality of pulse sets (see Pulse EPR Imager section on pg. 165-166) includes:
generating a first RF excitation magnetic field pulse having a plurality of RF cycles in a first direction generally orthogonal to the static (DC) magnetic field in the volume of animal tissue from a surface of the animal next to the volume of animal tissue (“Mini-Circuits RF amplifier {4}, a Mini-Circuits switch {5}, and a high pass filter {6}. These components allowed us to generate RF pulses” pg. 165-166),
delaying for a first delay time (“The two pulse EPR sequence generated a narrow distinctive “echo” from the circulator. With the increase of delay between pulses this spurious echo intensity decreased with a characteristic decay time of about400 ns.” pg. 166 last par. thru pg. 167, 1st par.),
generating a second RF excitation magnetic field pulse having a plurality of RF cycles in the first direction orthogonal to the static (DC) magnetic field (Pulse EPR Imager pg. 165-166),
delaying for a second delay time (pg. 166 last par. thru pg. 167, 1st par.),
generating a third RF excitation magnetic field pulse having a plurality of RF cycles in the first direction orthogonal to the static (DC) magnetic field (Pulse EPR Imager pg. 165-166), and
delaying for a third delay time (pg. 166 last par. thru pg. 167, 1st par.); and
wherein the first, second and third RF excitation magnetic field pulses are of magnitudes and durations configured to measure T1e spin-lattice relaxation in the volume of tissue (“the methodology of EPRI is considerably different from the conventional MRI due to the five to six orders of magnitude reduction in phase (T2e) and spin-lattice (T1e) relaxation times of the spin probes.” pg. 163 right col. last par.).

Claim 24 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Epel in view of Tschudin as applied to claim 21 above and further in view of Lorigan. 

Regarding claim 24, Epel teaches all the limitations of the claim except for inversion recovery with electron-spin echo detection (IRESE) sequence.
However, in the same field of endeavor, Lorigan teaches inversion recovery with electron-spin echo detection (IRESE) sequence (pg. 12073, right col. 4th par.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the inversion-recovery pulse sequence taught by Lorigan et al. in the apparatus of Epel which would help to measure electron spin lattice relaxation (T1e).

Regarding claim 26, Epel teaches digitally signal processing the received electrical signal to generate image data; storing the image data; and displaying the image data (pg. 164, left col. 1st par; pg. 167, right col; pg. 169, left col. 1st par.).

Allowable Subject Matter
	Claims 3, 10, 23, and 31 are allowable. 
As described above in the Claim Objections section of the present Office Action, claims 5-6, 25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant submits that the current Office Action fails to establish a prima facie case of obviousness under 35 U.S.C. 103(a) with regard to the rejected pending independent claims and their corresponding dependent claims. Applicant submits that Harmer fails to remedy the shortcomings admitted by the Office with regard to Epel and Eaton: Spin Lattice Relaxation. 
	Applicant submits that the three-pulse ESEEM experiment described in Harmer does not mention anything about a T1e spin lattice relaxation response, and submits that this makes sense since ESEEM experiments contain other noise-signal components that obscure the T1e response of oxygen and thus ESEEM data is not based on a T1e response. Applicant notes that the only mention of T1e in Harmer is the discussion at page 47 and is in relation to ENDOR experiments that are done at low temperatures. Applicant submits that ENDOR experiments designed for frozen solutions clearly would not be feasible in vivo, as recited in the claimed invention. Applicant submits that one of ordinary skill in the art would not look to use the T1e description in Harmer to modify Epel and Eaton. Applicant further submits that since Harmer’s only mention of T1e is in relation to experiments that are not possible in vivo, one of ordinary skill in the art would not have even considered the T1e description in Harmer in combination with Epel and Eaton. 
	Accordingly, Applicant submits that it would not have been obvious to modify Epel and Eaton based on the ESEEM and ENDOR experiments described in Harmer to produce the present claimed invention of independent claims 1, 21, and 27. 

	In response, Examiner respectfully submits that Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Examiner respectfully submits that while Harmer’s description of T1e is with respect to ENDOR experiments, it would still be obvious to one of ordinary skill in the art to combine the T1e description with Epel and Eaton based on the teachings of Harmer. Harmer describes that “electron paramagnetic resonance (EPR) has become a powerful spectroscopic method for studying compounds containing paramagnetic species” (pg. 13), and further describes a T1e response. While this description of the T1e response may be with respect to a different type of EPR imaging, it would still be obvious to one of ordinary skill in the art to apply a technique used for one type of EPR imaging to another type of EPR imaging. Examiner further respectfully submits that Harmer does not preclude the T1e response from being used in in vivo. 
	In addition, Examiner respectfully submits that Eaton: Spin Lattice Relaxation also provides teaching for the limitation. Eaton: Spin Lattice Relaxation, which is also relied on for the rejection of independent claim 1, teaches EPR (“EPR spectra” slide 3) based on the inversion-recovery (“Inversion Recovery” slide 5) T1e (“measuring T1e” slide 3) spin lattice relaxation response (Spin-Lattice Relaxation Processes” slide 10). Examiner respectfully submits that despite previous statements from the Office, Eaton: Spin Lattice Relaxation still nonetheless provides teaching for this limitation. Examiner respectfully submits that as currently claimed, independent claim 1 is not in condition for the allowance based on the combination of Epel in view of Eaton: Spin Lattice Relaxation, further in view of Harmer. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lorigan et al. (“Electron spin-lattice relaxation studies of different forms of the S2 state multiline EPR signal of the Photosystem II oxygen-evolving complex.” Photosynthesis Research 66, 189–198 (2000); hereinafter “Britt”: (Britt is the second named author.)) teaches “pulsed EPR experiments … [where] electron spin-lattice relaxation rates were measured with an inversion-recovery pulse sequence” (pg. 191). Britt further teaches examination of “the spin-lattice relaxation rates of various multiline forms (methanol, NH3-altered, resting state and active state) using the time domain EPR technique of inversion recovery” (pg. 195). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793